EXHIBIT CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES OF THE SERIES F CONVERTIBLE PREFERRED STOCK OF BPO MANAGEMENT SERVICES, INC. The undersigned, the Chief Executive Officer of BPO Management Services, Inc., a Delaware corporation (the “Company”), in accordance with the provisions of the Delaware General Corporation Law, does hereby certify that, pursuant to the authority conferred upon the Board of Directors by the Certificate of Incorporation of the Company, the following resolution creating a series of preferred stock, designated as Series F Convertible Preferred Stock, was duly adopted on April 4, 2008, as follows: RESOLVED, that, pursuant to the authority expressly granted to and vested in the Board of Directors of the Company by provisions of the Certificate of Incorporation of the Company (the “Certificate of Incorporation”), there hereby is created out of the shares of the Company’s preferred stock, par value $0.01 per share, authorized in Article III of the Certificate of Incorporation (the “Preferred Stock”), a series of Preferred Stock of the Company, to be named “Series F Convertible Preferred Stock,” consisting of One Million Three Hundred Thousand (1,300,000) shares, which series shall have the following designations, powers, preferences and relative and other special rights and the following qualifications, limitations and restrictions: 1.Designation and Rank.The designation of such series of the Preferred Stock shall be the Series F Convertible Preferred Stock, par value $0.01 per share (the “Series F Preferred Stock”).The maximum number of shares of
